Title: To James Madison from John Murray Forbes, 28 August 1807
From: Forbes, John Murray
To: Madison, James



Sir,
(seal) 28th. August 1807

I had the honor of addressing Your Excellency under 14th. Inst.: Copy of which I now inclose.  Since that date a new Decree of the French Emperor under 6th. of this Mth has appeared here.  Inclosed is a Translation of it.  It requires a Certificate of Origin for all Goods coming into this City.  Now in the present state of trade the operation of this decree is retroactive, inasmuch as during the blockade of this River all our Vessels come cleared out for Tonningen a Danish Port.  Of course our Merchants have not foreseen the necessity of protecting their Goods by Certificates of Origin, a document only recognized by the French Laws.  I have observed these things in a note to the French Minister and solicited an exception in favor of the Vessels of the U. S.  I have written on the Subject also to Genl. Armstrong at Paris.  Time will shew the Success of my applications.  Copies of my Letters to Mr. Bourrienne and General Armstrong will be found inclosed.
Hostilities have commenced between England & Denmark on the part of the former.  Inclosed is the Declaration of Denmark in French.  Two Mails from Copenhagen are still due, and we are entirely ignorant of the events which have passed for the last few days in Zealand.
We have this day many alarming reports from England Via Holland.  Among others, it is said, that Mr. Bourne our Consul at Amsterdam, has received Instructions to hasten as much the departure of our Vessels.  I have no Communication either from London or Amsterdam, which astonishes me much, and places me in a very ackward Situation not knowing what advice to give our Countrymen at Tonningen.  I have the honor to be, With great Respect, Your Excellency’s Obedient Servant

J: M: Forbes

